Order unanimously affirmed without costs. Memorandum: Defendant appeals from that portion of an order which denied his motion for a protective order and granted plaintiffs’ motion to compel discovery in accordance with their notice and supplemental notice for discovery and inspection. We conclude that the court properly denied a protective order. CPLR 3122 provides that a motion for a protective order must be made within 10 days of service of the challenged discovery notice. Defendant failed to make a timely motion and thus waived any objection to the propriety of the discovery demand. (Appeal from order of Supreme Court, Cayuga County, Contiguglia, J. — discovery.) Present — Doerr, J. P., Denman, Boomer, Balio and Lawton, JJ.
83